Citation Nr: 0708427	
Decision Date: 03/21/07    Archive Date: 04/09/07

DOCKET NO.  05-24 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to a temporary total evaluation under 38 C.F.R. 
§ 4.30 for right knee surgery performed at a private facility 
in February 2003.  


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel

INTRODUCTION

The veteran had active service from February 1972 to February 
1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating determination 
of the Hartford, Connecticut, Department of Veterans Affairs 
(VA) Regional Office (RO).  

In January 2006, the veteran appeared at a videoconference 
hearing at the RO before the undersigned Law Judge.  


FINDING OF FACT

The veteran's claim for a temporary total evaluation for 
convalescence based on the synovectomy surgery performed on 
the right knee on February 3, 2003, was received by the RO 
more than one year after the medical procedure upon which the 
veteran's claim for convalescence was based.


CONCLUSION OF LAW

The criteria for a temporary total evaluation due to surgery 
in February 2003 for a service-connected right knee 
disability requiring convalescence have not been met and the 
claim is without legal merit.  38 U.S.C.A. § 5110 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.102, 3.157, 3.400, 3.401, 4.30 
(2006).




REASONS AND BASES FOR FINDING AND CONCLUSION


Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2006).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Such is the 
case here.

The Board notes that the August 2004 VCAA letter informed the 
veteran of the information and evidence necessary to 
substantiate the claim.  The VCAA letter also told the 
veteran what types of evidence VA would undertake to obtain 
and what evidence the veteran was responsible for obtaining.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
August 2004 letter notified the veteran of the need to submit 
any pertinent medical or service medical records in her 
possession.

The United States Court of Appeals for Veterans Claims 
(Court) has also held, that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  In this case, as the Board concludes below that the 
claim must be denied, any question as to an appropriate 
effective date to be assigned is rendered moot.

Moreover, the law, and not the evidence, is dispositive in 
this case.  The United States Court of Appeals for Veterans 
Claims (Court) has held that where the law, and not the 
underlying facts or development of the facts are dispositive 
in a matter, the VCAA can have no effect on the appeal.  
Manning v. Principi, 16 Vet. App. 534 (2002); Smith v. Gober, 
14 Vet. App. 227 (2002) (VCAA has no effect on appeal limited 
to interpretation of law); DelaCruz v. Principi, 15 Vet. App. 
143 (2002) (VCAA not applicable where law, not the factual 
evidence, is dispositive).  Therefore, the Board finds that 
no further action is necessary under the VCAA since it is the 
law- not the evidence- that is dispositive in this case.

Where the law is determinative of the issue on appeal, there 
is no further evidence to be developed.  Accordingly, the 
VCAA which governs the development of evidence for VA claims 
and appeals is not applicable to this issue, and no further 
action is necessary for compliance with the VCAA.  Mason v. 
Principi, 16 Vet. App. 129, 132 (2002) (because the law, and 
not the evidence, is dispositive of this claim, the VCAA is 
not applicable).  Entitlement to 38 C.F.R. § 4.30 benefits 
has been denied due to absence of legal merit.  See Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).


Entitlement to Benefits under 38 C.F.R. § 4.30

The record indicates that a March 1976 rating decision 
awarded the veteran service connection for chondromalacia of 
the right patella.  In August 2004, a copy of a February 2003 
hospital report for surgery performed on the veteran's right 
knee at Midstate Medical Center was received.  The veteran 
also submitted a photocopy of a return to work form, which 
demonstrated that she had been released to full duty return 
to work as of March 10, 2003, at that time.  The date of the 
surgery was February 3, 2003.  

In her July 2005 substantive appeal, the veteran indicated 
that the proper paperwork was submitted on at least two 
occasions before the copy date stamped August 4, 2004.  

At the time of her January 2006 hearing, the veteran 
testified that she was familiar with how the claims process 
worked as she had previously filed a claim for temporary 
total benefits following right knee surgery in 1984.  She 
indicated that she knew what needed to be mailed in, 
including the operative note, the doctor's note, and the 
return to work slip. 

She reported that she mailed these items just prior to her 
return to work following the 2003 surgery.  The veteran 
testified that she did not hear anything for three months.  
She indicated that she called the office at that time and was 
told that these things take a while.  She then reported that 
she called back again in September 2003 and told them that 
she had not heard anything.  

The veteran also noted that she called again in January or 
February 2004.  She indicated that she had changed her name 
from Gasaway to Hubbell.  She testified that a few months 
later she received notification in the mail and that she 
spoke to someone.  The veteran indicated that she told the 
individual at that time that she had nothing extra to submit.  
The veteran stated that she knew that she submitted the 
paperwork prior to August 2004 because she needed the money.  
She reported that she had no evidence and that she had called 
the RO.  The veteran also testified that she had faxed the 
second copy but indicated that she did not have a report of 
that transmission.  The veteran noted that she changed her 
name from Gasaway to Hubble in January 2004.  

The law provides that a specific claim in the form prescribed 
by the Secretary must be filed in order for benefits to be 
paid to any individual under the laws administered by VA.  
38 C.F.R. § 3.151(a).  The term "claim" or "application" 
means a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief of entitlement to a benefit.  38 C.F.R. § 3.1(p).

When an informal communication is filed which expresses an 
intent to apply for one or more benefits, such a 
communication will be considered an informal claim, and an 
application form will be forwarded to the claimant which, if 
completed and received within a year from the date it was 
sent to the claimant, will be considered filed as of the date 
of receipt of the informal communication.  38 C.F.R. § 3.155.  
An informal claim is any communication or action indicating 
an intent to apply for one or more VA benefits.  The 
communication may be from the claimant, the representative, a 
Member of Congress or anyone acting as next friend of a 
claimant who is not sui juris. Id; see also Servello v. 
Derwinski, 3 Vet. App. 196, 198 (1992).

While the Board is sympathetic to the beliefs of the veteran, 
the available appellate record includes no document that may 
be construed as an earlier filed formal or informal claim for 
convalescence benefits for the February 2003 surgery.  There 
is no record of any telephone conversations with the RO, nor 
any correspondence between December 2001 and August 2004.  In 
the absence of clear evidence to the contrary, the law 
presumes the regularity of the administrative process.  YT v. 
Brown, 9 Vet. App. 195, 199 (1996); Mindenhall v. Brown, 7 
Vet. App. 271, 274 (1994) (citing Ashley v. Derwinski, 2 Vet. 
App. 62, 64-65 (1992)).  The Court specifically held that a 
statement by a claimant, standing alone, is not sufficient to 
rebut the presumption of regularity in RO operations.

In this case, the report of the right knee surgery was 
received at the RO in August 2004, and pursuant to 38 C.F.R. 
§ 3.157(b)(3), August 2004 is determined to be the date of 
receipt of the claim of entitlement to a temporary total 
rating under 38 C.F.R. § 4.30.  There is no evidence of 
record demonstrating the receipt of either a formal or 
informal claim of entitlement to a temporary total rating 
under 38 C.F.R. § 4.30 prior to August 2004.

The effective date of an evaluation and award of increased 
compensation is the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred if 
the claim is received within one year from such date, 
otherwise, the date of receipt of the claim.  38 C.F.R. 
§ 3.400(o)(2).  Generally, when a veteran is treated by a 
private facility, the date that VA received the pertinent 
examination reports, clinical records, or transcripts of 
medical records will be accepted as the date of receipt of 
the claim.  38 C.F.R. § 3.157(b).

Assuming for the purposes of the discussion that a temporary 
total evaluation would have been warranted in the appellant's 
case, the date of the receipt of the appellant's claim, 
August 2004, is well beyond the one-year period from the date 
of her February 2003 left knee surgery, the date on which a 
factually ascertainable increase in disability had occurred, 
as is mandated in 38 C.F.R. § 3.400 (o)(2).

When the RO received the claim signifying an intent to apply 
for convalescence benefits in August 2004, the appellant was 
no longer convalescing from the surgery performed over one 
year earlier.  In this regard, a temporary total rating may 
be assigned for a period of one, two or three months if at 
least one month of convalescence is necessitated by surgery 
for a service-connected disability, with such benefits 
payable from the date of entrance into the hospital or the 
date of outpatient treatment for the period in question.  
38 C.F.R. §§ 3.401(h)(2), 4.30.  An extension of the total 
convalescence rating is available up to one year from the 
initial date of hospitalization.  38 C.F.R. § 4.30(b).

The provisions of 38 C.F.R. § 4.30 do not provide for 
temporary total ratings for convalescence beyond 12 months 
after the initial surgery.  VA regulations do not permit a 
retroactive award after entitlement has terminated.  The 
Board is without authority to alter controlling law and 
regulations.  Accordingly, a temporary total rating for 
convalescence following the right knee surgery in February 
2003 may not be granted under 38 C.F.R. § 4.30.

The evidence of record fails to show that the veteran filed 
any claim for a temporary total rating based upon the need 
for convalescence following the February 2003 surgical 
procedure until her August 2004 submission.  However, this is 
more than one year after the performance of the medical 
procedure upon which the veteran's claimed need for 
convalescence is based (for effective date purposes, when the 
appellant's entitlement arose).  Therefore, even assuming, 
arguendo, that the appellant otherwise met the criteria for a 
temporary total rating for convalescent purposes based upon 
her February 2003 knee surgery, there is no legal authority 
that would authorize retroactive award and payment of 
increased compensation benefits where entitlement arose more 
than one year prior to the filing of the claim.  38 U.S.C.A. 
§ 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

While a report of hospitalization may be accepted as a claim 
for increase, here, the right knee procedure was performed in 
a non-VA facility for which VA maintenance was not 
authorized.  Hence, the date of receipt of the private 
medical records, and not the date of the medical treatment 
reflected therein, controls.  See 38 C.F.R. § 3.157(b)(1), 
(2).  Because, in this case, the February and March 2003 
private medical reports were received by the RO in August 
2004, this evidence does not serve to establish an earlier 
date of claim.

As the appellant did not claim entitlement to increased 
compensation benefits based upon the need for convalescence 
until more than one year after her claimed entitlement to 
such benefits arose, there is no basis for award and payment 
of the increased compensation benefits the veteran now seeks.  
The law, and not the facts, is dispositive, and the Board 
must deny the claim as without legal merit.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).




ORDER

Entitlement to a temporary total evaluation under 38 C.F.R. 
§ 4.30 for right knee surgery performed at a private facility 
in February 2003 is denied.




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


